Citation Nr: 1605474	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  12-28 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

4.  Entitlement to service connection for a low back disability, to include residuals of a lumbar laminectomy. 

5. Entitlement to a compensable disability rating (greater than zero percent) for residual scar from removal of a sebaceous cyst at the right naso-labial line.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Coast Guard from October 1973 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a videoconference hearing in July 2011.  A transcript of that hearing has been associated with the record.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 
The issues of entitlement to service connection for COPD and a low back disability, and entitlement to a compensable rating for scar residuals at the right naso-labial line are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1. The Veteran has not had a hearing loss disability in either ear for VA purposes during the pendency of the claim.  Hearing loss in either ear, to the extent present, did not originate in service and is not otherwise causally related to service.  Hearing loss was not present in either ear within the first post-service year.  

2. The Veteran's tinnitus did not originate in service and is not otherwise causally related to service; tinnitus was not present within the first post-service year.  


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated by service, nor may it be presumed to have been so incurred. 38 U.S.C.A. §§ 1110 , 1111, 1112, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 3.304, 3.307, 3.309 (2015).

2.  Tinnitus was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).

The notice requirements were timely met in this case by letters sent to the Veteran in December 2008, January 2009, and February 2009.  This correspondence advised the Veteran of the information necessary to substantiate her claims and of her and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  It also advised the Veteran of how disability ratings and effective dates are determined. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and she was afforded a meaningful opportunity to participate effectively in the processing of her claim.  She has in fact provided additional statements and arguments in the course of appeal, including in hearing testimony.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a)  should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  This was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and indicated private treatment records are of record, to the extent such private records were received following appropriate development.  The Veteran informed in testimony before the undersigned that she had been unable to obtain treatment at VA facilities; hence, there are no VA treatment records to be obtained.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied. 

As discussed in the remand, below, Social Security Administration (SSA) records were requested by RO in May 2015.  A July 2015 reply from the SSA National Records Center informed that the Veteran's medical records had been destroyed and hence were unavailable.  SSA records were subsequently requested from the Veteran, and she submitted some SSA records, though complete medical records underlying SSA determinations appear not to have been obtained.  Because it does not appear that the RO requested from SSA that records be sought under the Veteran's former name, prior to her gender reassignment surgery and associated name change, the Board believes it possible that additional records may yet be available at the SSA, and are accordingly requested in the remand, below.  However, submitted SSA records do not reflect that hearing loss or tinnitus played any role in the SSA disability benefits award, and there is also no indication that there were past records of treatment for hearing loss or tinnitus to be obtained.  Rather, as discussed below, the VA examiner in May 2011 noted that the Veteran's minimal hearing loss did not meet the VA's criteria for hearing loss disability, and indeed the Veteran had 100 percent spoken word recognition acuity in each ear at that examination, and the Board herein denies the bilateral hearing loss claim based on absence of current disability during the pendency of the claim as well as based on an absence of a causal link to service.  The Veteran's tinnitus claim is herein denied based on the weight of the evidence being against tinnitus having been present in service or for years following service, and the VA examiner's opinion that under the circumstances of this case, given the Veteran's lack of knowledge of the date of onset of tinnitus and the Veteran's noise exposure both in and out of service, it was unlikely the tinnitus was causally related to service.  Hence, there is no indication of any possibility that additional records from SSA would further the Veteran's claims for service connection for hearing loss and tinnitus.  Accordingly, the Board's adjudication of these claims need not be delayed pending obtaining any additional records from SSA.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board notes that the Veteran was afforded a VA examination in May 2011.  See 38 C.F.R. § 3.159(c)(4).  The examination opinions were rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file. The examiner obtained an accurate history and listened to the Veteran's assertions. The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination was adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

At the Veteran's March 2013 hearing, the undersigned explained the issues on appeal and sought testimony from the Veteran regarding the manifestations of her hearing loss and tinnitus.  The undersigned also solicited information on the availability of any additional relevant evidence for development.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the undersigned appropriately assisted the Veteran in development of her claim in the course of the hearing.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issues of entitlement to service connection for bilateral hearing loss and tinnitus is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103  and 5103A; 38 C.F.R. § 3.159.

Stegall considerations

 The Board is obligated by law to ensure that the RO complies with the Board's remand directives. "[A] remand by...the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  In other words, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In regard to the claims for service connection for bilateral hearing loss and tinnitus, the Board had instructed that any additional pertinent treatment records be obtained, that SSA records be sought, and that following appropriate development the RO again review the claim with issuance of a supplemental statement of the case.  This development was substantially accomplished.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  
 

Based on the above, the Board finds that the claims for service connection for bilateral hearing loss and tinnitus are ready for appellate consideration at this time.  

Law and regulations

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1)  (2015).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2)  (2015).  The Board must determine lay competence for a particular piece of evidence on a case-by-case basis.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Credibility of evidence can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512   (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  To deny the claim, the preponderance of the evidence must be against it.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) . Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) .

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For certain chronic disorders, including high frequency sensorineural hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101 , 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307 , 3.309, 3.384 (2015).  Continuity of symptomatology during the one year period after separation for those conditions listed as chronic under 38 C.F.R. § 3.309(a)  is an alternate route to establishing service connection (if direct incurrence cannot be found).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels (dB) with higher thresholds indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 hertz is 40 decibels (dB) or greater, or where the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 dB or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

Factual background and analysis

The Veteran has contended that she now suffers from bilateral hearing loss and tinnitus as a direct result of service.  

Service examination records do not reflect hearing impairment at any hertz levels when specific hertz levels were tested, (notwithstanding some lack of clarity in VBMS copies of service examination records as to which service examination findings correspond to which dates of examination).  In-service whispered voice examinations also did not indicate hearing impairment.  The Veteran's March 1978 examination report does clearly include an authorized audiological evaluation, with pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
15
LEFT
5
0
10
15
15

At her March 2013 hearing the Veteran testified that as part of her duties as an electronic technician as well as her Coast Guard duties for security intelligence, searching for radioactive materials potentially smuggled aboard ships, she had to go into the engine rooms of many foreign ships.  She asserted that in these duties she was exposed to very loud noise which resulted in ringing in her ears.  She testified that this persistent ringing in her ears was always present and has persisted from that in-service exposure up to the present time.  She added that the tinnitus has grown progressively worse, and that he could hear it even during the hearing.  She also testified to her belief that her hearing loss originated from in-service noise exposures, though she reported that the hearing loss began after service and had gradually progressed.

The Veteran was afforded a VA audiology examination in May 2011.  The examiner reviewed past records and noted that examinations at specific hertz levels were conducted in 1973 and 1978 which did not reveal hearing loss.  The examiner noted the Veteran's military history working with electronics and as a Marine safety officer.  A post-service history was noted working in large frame computer systems repair for 30 years.  In-service noise exposure was noted to include firearms, helicopters, ship engines, electrical generators, and electronics.  Post-service noise exposure was noted to include factory/plant noise, noise from work as a truck driver, and noise from electrical generators, chainsaw, power lawn mower, farm equipment, weed eater, electronics, and computer systems.  The Veteran reported using no noise protection either in or out of service.  

At the examination the Veteran reported that she had constant, bilateral tinnitus and that she did not know when her tinnitus began.  Similarly, she denied knowing when her hearing loss began.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



May 2011
500
1000
2000
3000
4000
Average
1000 - 4000
RIGHT
15
20
25
30
25
25
LEFT
25
15
20
30
30
24

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.


Testing revealed mild sensorineural hearing loss in each ear beginning at 3000 hertz.  The examiner opined, based on the Veteran's self-report of noise exposure in and out of service and normal hearing shown upon examination a year following service in 1978 without evidence then of a significant threshold shift, that the Veteran's hearing loss and tinnitus were not due to her in-service noise exposure.  The examiner additionally noted that the Veteran's hearing loss did not currently meet VA diagnostic criteria for hearing loss disability.  

It is unclear from the record why the Veteran's narrative has changed between the time of her May 2011 hearing loss examination and the time of her testimony before the undersigned in March 2013.  The Veteran's statement before the VA examiner - that she was unaware when her tinnitus began - is at odds with her testimony before the undersigned of tinnitus onset in service.  The Board judges the Veteran's testimony to be less credible than her statements before the VA medical examiner, because in testimony directly supportive of her claim the Veteran was most aware of the relevance of her response to questions posed by her representative, and hence was then most motivated by secondary gain to assign an in-service onset to her tinnitus symptoms, even though she may actually recall when they began.  Caluza.  In contrast, her responses to the VA examiner's queries may have been in the course of examination and not highlighted by the examiner as to their relevance.  Hence, a question of period of onset of tinnitus was then less likely to illicit a response motivated by secondary gain.  Additionally, the Veteran's statement that she did not know when her tinnitus began was a declaration against interest, and hence is of greater credibility.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence"); Buchanan v. Nicholson, 451 F.3d 1331, 1338 (Fed. Cir. 2006) ("the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

The Veteran's testimony regarding gradual development of hearing loss following service is also somewhat inconsistent with her statement to the May 2011 VA examiner that she did not remember having trouble with her hearing over the course of her 30 years of employment with a single computer company following service.  The above-discussed rationale, regarding self-interested statements and declarations against interest, similarly apply for these reports of a history of hearing loss.  This inconsistency in statements regarding hearing loss further supports the conclusion that the Veteran's statement against interest that she did not know when her tinnitus began was the more credible statement regarding onset of her tinnitus.  

Accordingly, the Board finds the Veteran's statement of unawareness of when her tinnitus began to warrant substantial weight in the Board's adjudication, and to be a reliable factual basis for the VA examiner's opinion that it was not at least as likely as not that the Veteran's noise exposure in service had caused her tinnitus.  The examiner also based this conclusion on the Veteran's history of unprotected noise exposure both in and out of service, and of no recollection of hearing trouble over 30 years of employment following service.  

The Board finds the factual predicate and rationale of the VA examiner to be entirely sound, and according assigns substantial weight to the examiner's conclusion that the Veteran's tinnitus was not causally related to her in-service noise exposure.  In the absence of substantial competent, credible evidence contrary to the examiner's opinion, the Board finds that the evidence preponderates against a causal link between service and tinnitus which began following service.  The Board also finds the preponderance of the evidence against tinnitus having begun until years following service.  Accordingly, the preponderance of the evidence against the claim for service connection for tinnitus, and the benefit of doubt doctrine does not apply.  See Gilbert, supra.

Based on testing at the May 2011 VA examination and the assessment of that examiner, the evidence preponderates against the Veteran having hearing loss disability in either ear which meets 38 C.F.R. § 3.385 diagnostic criteria for hearing loss disability at any time during the claim period.  Accordingly, service connection for bilateral hearing loss is also not warranted based on absence of current disability.  38 C.F.R. § 3.303.  

The Board observes that the current disability criterial were barely missed, in that three acoustic threshold hertz levels in each ear were almost 26 decibels or greater.  However, the Board does not find that remand for retesting is warranted, since the VA examiner's other conclusion, that the Veteran's noise exposure in service had not caused her current hearing loss, also warrants substantial weight based on its sound rationale based on current findings and the Veteran's history including of unprotected noise exposure in an out of service, her report at the examination of recalling no trouble with her hearing over a 30-year career following service and not recalling when she began having hearing difficulty, and normal hearing and absence of a threshold shift upon the hearing loss examination in 1978.  Countervailing substantial evidence supporting a causal link to service is not present, and hence the weight of competent, credible evidence also is against any hearing loss being causally related to service.  Additionally, neither the Veteran's assertions nor the balance of the record indicates the presence of hearing loss to a disabling degree within the first post-service year.  Thus, because the Board finds the VA examiner competent  and her findings and conclusions to be credible and entitled to substantial weight on the question of the nature of the Veteran's hearing loss, including based on examination testing, interview, and medical history, and the Veteran's more credible self-reported history at that examination, the Board concludes that the preponderance of the evidence is against any hearing loss having begun in service or being causally related to service.  38 C.F.R. § 3.303.

Because the preponderance of the evidence is against the claim for service connection for hearing loss, the benefit of doubt doctrine does not apply.  See Gilbert, supra.

Additionally, with the weight of the evidence against hearing loss disability or tinnitus being present for years following service, service connection for sensorineural hearing loss and for tinnitus are not warranted on a first-year-post-service presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 


REMAND

SSA Records Development

Social Security Administration (SSA) records were requested by the RO in May 2015.  A July 2015 reply from the SSA National Records Center informed that the Veteran's medical records had been destroyed and hence were unavailable.  The VA accordingly made an administrative determination of unavailability of the SSA records, and sent the Veteran a letter in July 2015 notifying him that VA had made this determination.  The Veteran was then asked to submit any SSA records she may have.  

In August 2015 the Veteran submitted copies of some SSA records.  These included a record of a December 2000 award of SSA disability benefits effective from November 1999.  They also show that the Veteran was awarded SSA disability benefits as a result of coronary artery disease which produced severe fatigue, as well as low back disability with L5-S1 disc herniation and pulmonary impairments due to COPD further limiting his functional capacity.  However, these limited records provide no evidence supporting onset of claimed disabilities in service or proximate to service. 

It does not appear that the query to SSA and the search for SSA records were made under the Veteran's former name, prior to her June 2002 name change and associated gender reassignment surgery.  Hence, there remains a possibility that SSA records may yet be recovered, since records filed with the Veteran's former name may have been missed, and initial requests to SSA for records on some occasions have been known to produce negative responses when subsequent requests produced the requested records.  The Board's February 2015 remand included instructions to obtain SSA records in furtherance of the appealed claims.  The Board does not find at this juncture that all reasonable efforts have been exhausted and that further efforts would be futile.  Hence, an additional request for SSA records under the Veteran's former name is appropriate, in furtherance of the claims for service connection for COPD, low back disability, and facial scar, which all plausibly may be reflected in additional SSA records.  38 C.F.R. § 3.159 (c)(2) ; Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).

Treatment Records Development

At her March 2013 hearing, the Veteran testified that she was unable to receive medical care at a VA hospital, but received medical care through Medicare and United Healthcare.  Hence, records of treatment are from private sources.  This includes the Texas Medical Center and St. Luke's Hospital.  Hence, any additional medical records development should include these sources.  

Service Records Development

A May 2015 letter was received from the United States Coast Guard Marine Safety Unit, Texas City, a letter responsive to an RO query regarding the Veteran's exposure to chemicals in the course of her duties.  The letter informed that the office did not retain the requested documentation, informing, "Generally any documentation the Coast Guard may have accumulated would have been sent to the office that is now called USCG Personnel Service Center at the time the service member separated from service.  At some point, based on policy at the time, any documentation that was required to be kept would have been archived within the federal records archiving system."  
Including pursuant to Board remand instructions, additional service records were then sought for additional information about the nature and extent of the Veteran's chemical exposures in her Coast Guard duties performing pollution investigations in service.  An August 2015 letter from the U.S. Coast Guard Personnel and Administration Chief informed that the Veteran's duties could not be provided, because records of day-to-day assignments and of the Veteran's assigned occupations were not retained.  Thus, it appears that no additional records from official sources are available regarding the Veteran's duties in service, and hence no additional development for such records is required.  

Chronic Obstructive Pulmonary Disease (COPD)

The Veteran's former spouse provided a statement dated in March 2015, in which she informed that she and the Veteran were married and living together when the Veteran was in the Coast Guard from 1975 through 1977.  She then informed that the Veteran's duties in service "caused him to be exposed to dangerous chemicals and petroleum products on a continuous basis."

Treatment records and statements by family members reflect that the Veteran was diagnosed with COPD in 2000.  

The Veteran testified at her March 2013 hearing that she was exposed to numerous chemicals in service as a pollution control investigator, including at Chocolate Bayou, Texas, and Texas City, Texas.  She added that this included exposure to many chemicals whose exposure is now more heavily regulated by the Environmental Protection Agency, including benzene and styrene.  She added that she began to have breathing problems within a year or a year-and-a-half of separating from service.  

April 2014 VA records of pulmonary function tests include a diagnosis of COPD.  

A VA examination was conducted in June 2015, and examiner diagnosed emphysema and COPD.  The examiner reviewed the claims file inclusive of pulmonary function test (PFT) findings from 2014 as well as a CDC fact sheet on benzene, and noted the Veteran's self-reported history of exposure to many chemicals when serving in the Coast Guard.  Additionally noted was the Veteran's 30+ year history of tobacco smoking.  The examiner then opined that Veteran's COPD was not at least as likely as not causally related to service, but rather more likely due to the Veteran's long history of smoking.  The examiner explained that smoking was known to cause COPD, and additionally noted that COPD was not diagnosed or treated until 2002 or 2003, which was approximately 25 years following service.  She informed that emphysema "is one of the main types of [COPD]."  She further commented that benzene exposure in service as described by the Veteran was not known to cause COPD.  

The Board does not find that an additional VA examination is required to address the Veteran's COPD claim.  Nonetheless, because the Veteran's Social Security disability was awarded in part due to COPD and a further effort to obtain SSA records is warranted, the Board's adjudication of the COPD claim should await further efforts at SSA records development.  

Low Back Disability

The Veteran testified at her March 2013 hearing that she hurt her back in service when lifting an oscilloscope as part of her duties at the time as an electronics technician.  She asserted that she did not then seek medical attention because she wanted an honorable discharge and not a medical discharge from service.  

The Board noted in its March 2015 remand that the Veteran's post-service treatment  records included a record of hospitalization from February to March of 1979 documenting the Veteran's complaints of pain for three years prior.  This is included among numerous other records from February 1979 forward addressing low back disability.  A lumbar laminectomy for was performed in March 1979.  (These records are associated with VBMS with a receipt date of 04/10/2002.)  The Veteran's family members have also submitted statements supportive of an ongoing back pain condition.  The Board in its remand accordingly found that the Veteran's and her family's lay statements of back pain from service to be credible.  On this basis, a VA examination was required upon remand, and the examiner was to accept the Veteran's and her family members' statements of history as credible.  

The Veteran was afforded a VA examination in July 2015 addressing her back.  The examiner noted the Veteran's history of experiencing a pinch in her back following bending down to pick up an oscilloscope in 1976.  The Veteran was noted to have not sought medical attention for this in service, and was discharged in 1977.  The examiner noted a history of back pain in 1980 and surgery for a ruptured disk, with additional surgery in 1993 due to worsening of her disc disease.  The examiner noted a most recent MRI showing degenerative disk disease at L5-S1 and to a lesser degree at L4-L5, with foraminal stenosis at both levels.  

The examiner provided an opinion against onset of a back condition in service, but based this on the erroneous findings that the Veteran's low back condition treated in 1980 "seems unrelated to service due to absence of documentation of low back pain following separation."  Because the Board determined that the Veteran's self-reported history in February 1979 and her and her family members' subsequent statements supported a back pain history dating from service, a new VA examination is required based on this determination.  The obtained VA examination constitutes a material failure to follow the Board's previous remand instructions, necessitating this additional development.  Stegall v. West, 11 Vet. App. 268 (1998).

Compensable Rating for Residual Scar from Removal of a Sebaceous Cyst of the Right Naso-Labial Line

Upon VA examination in June 2009, the examiner observed the scar residual as 1.9 centimeters by .4 centimeters, which was present at the right nasolabial fold but was not disfiguring, was not tender, was not adherent to underlying tissue, and was without apparent infection.

While the Veteran reported receiving treatment for the condition approximately twice yearly, there is no indication what that treatment would have been.  A request for further information or treatment records are in order, in furtherance of the claim for a compensable rating.  

Additionally, any records obtained from SSA may provide additional evidence of compensable factors associated with the residual scar.  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran and her authorized representative the opportunity to submit additional evidence or argument in furtherance of the remanded claims.  

2. Obtain and associate with the claims file any additional pertinent private treatment records, including from the Texas Medical Center and St. Luke's Hospital, with the Veteran's assistance, as appropriate.  The Veteran should be specifically asked to assist in obtaining records of treatment for her residual scar at the right naso-labial line.  

3. The RO or AMC should again request from SSA records of any benefits decisions as well as medical records underlying those decisions.  This should be accomplished with use of the Veteran's former name, as a male, since her SSA disability benefit was awarded prior to her gender reassignment and associated name change.  The RO should document all attempts to obtain these records and all records and responses received.  Efforts should be undertaken unless and until further efforts would be futile.  The Veteran should be appropriately informed of the outcome of such efforts.

4. Then, schedule the Veteran for a VA examination addressing her low back disability, by a physician with sufficient expertise to address the nature and etiology of the Veteran's low back pathology, other than the examiner who examined the Veteran in July 2015, to avoid pre-judgment or bias.  The record must be made available to and reviewed by the examiner.  Any necessary tests or studies should be accomplished.  

For each low back disability present during the period of the claim, the examiner should provide an opinion whether it is at least as likely as not that the disability developed in service or is otherwise causally related to service.  The examiner must review past treatment records including those associated with VBMS with a receipt date of 04/10/2002, containing back treatment records inclusive of a private hospitalization from February 1979 to March 1978 when a lumbar laminectomy was performed and a three-year history of low back difficulty was reported.  The Veteran's self-reported history of back symptoms in service and post service should be deemed credible.  

A rationale should be provided for all findings and conclusions, and the report should be legible.  If an opinion cannot be provided without resorting to medically unsupported speculation, this must also be fully explained. 

5.  The Veteran must be advised of the importance of reporting to the VA examination and of the possible adverse consequences, to include the denial of her claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter advising her of the time, date, and location of the scheduled examination must be included in the claims folder and must indicate that it was sent to her last known address.  If she  fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

6.  Then, readjudicate the appeals.  If the benefits sought on appeal are not granted, issue the Veteran and her representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


